                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

MICHAEL BALLESTEROS,

                Plaintiff,

v.                                                  Case No: 2:19-cv-881-SPC-NPM

WAL-MART STORES EAST,
LP,

                Defendant.
                                             /

                                 OPINION AND ORDER1

         Before the Court is Defendant Wal-Mart Stores East, LP’s Motion for

Summary Judgment (Doc. 34). Plaintiff Michael Ballesteros responded in

opposition (Doc. 44) and Walmart replied (Doc. 47). Also here is the briefing

on Walmart’s Motion to exclude testimony. (Docs. 32; 43).

                                      BACKGROUND

         This is a slip-and-fall case. On a rainy day, Ballesteros walked into

Walmart. In the entryway, a Walmart employee mopped the floor.2 This was

standard procedure because (as every Floridian knows) it’s all too common to



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.

2   Reference to “employees” below are Walmart employees, unless in the context of other cases.
track water inside during a rainstorm. Ballesteros walked out of the entryway

towards the produce area then slipped and fell.

       He fell about fifty feet away from the mopping employee. Ballesteros

didn’t see anything on the ground before falling. But after, he saw an area of

clear water spots extending about fifteen feet around him.                        There were

footprints in the water.3 (Doc. 34-1 at 48, 57-59, 97-98). Some footprints were

behind Ballesteros (in the area he did not yet walk). He did not know where

the water came from. Nor how long it was there. After falling, Ballesteros

didn’t stick around. He popped back up and kept walking. Within seconds of

the fall, however, an employee inspected the area, stood guard, and called a

coworker over to mop something. Nobody took pictures. While a surveillance

camera caught the incident, it does not show any water.

       There was at least one wet floor sign in the area even though Ballesteros

did not see it. Likewise, he didn’t notice any mats near the front door, yet those

perhaps were just out of the camera frame. While Ballesteros testified to

falling backward on his arm, hands, and backside, video showed him falling




3 Later in his deposition, Ballesteros testified he didn’t see footprints, just droplets of water.
(Doc. 34-1 at 94-95, 98-100). Yet a declaration clarified there was a miscommunication and
Ballesteros saw footprints. (Doc. 44-3). This is not an unexplained contradiction to clear
testimony. Ballesteros’ waffled between calling the spots footprints and droplets. Put simply,
there is not enough to find this a sham affidavit. Cf. Latimer v. Roaring Toyz, Inc., 601 F.3d
1224, 1237 (11th Cir. 2010). And as much as the parties dispute whether the water spots
were footprints, the Court must accept Ballesteros’ version of events. Feliciano v. City of
Miami Beach, 707 F.3d 1244, 1247 (11th Cir. 2013).




                                                2
forward on his hands and knees. In any event, Ballesteros suffered injuries

including a herniated disk.       So he brought a negligence claim, asserting

breaches of several duties.

                              LEGAL STANDARD

      Sitting in diversity over this negligence claim, the Court applies Florida

substantive and federal procedural law. Global Quest, LLC v. Horizon Yachts

Inc., 849 F.3d 1022, 1027 (11th Cir. 2017). “The court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit

under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). And a material fact is in genuine dispute “if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

      The moving party bears the initial burden to show the lack of genuinely

disputed material fact. Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir.

2008). If carried, the burden shifts onto the nonmoving party to point out a

genuine dispute. Boyle v. City of Pell City, 866 F.3d 1280, 1288 (11th Cir.

2018). At this stage, courts view all facts and draw all reasonable inferences

in the light most favorable to the nonmoving party. Rojas v. Florida, 285 F.3d

1339, 1341-42 (11th Cir. 2002).




                                        3
                                DISCUSSION

      Slip and falls are a form of negligence, so plaintiffs must show duty,

breach, causation, and damages. Oliver v. Winn-Dixie Stores, Inc., 291 So. 3d

126, 128 (Fla. Dist. Ct. App. 2020). Businesses owe invitees two duties: (1) to

keep the premises reasonably safe; and (2) to warn of dangers the business

knew (or should have known) about that the invitee couldn’t discover. Norman

v. DCI Biologicals Dunedin, LLC, 301 So. 3d 425, 428 (Fla. Dist. Ct. App. 2020).

In these premises liability cases, a business must have “actual or constructive

knowledge of the dangerous condition.” Fla. Stat. § 768.0755(1). And the

burden is on plaintiff to make that notice showing. Encarnacion v. Lifemark

Hosps. of Fla., 211 So. 3d 275, 278 (Fla. Dist. Ct. App. 2017).

      Walmart challenges Ballesteros’ evidence on the notice and causation

elements. The Court takes each in turn.

A. Notice

      To start, the parties do not dispute Walmart did not have actual notice.

“Actual knowledge of a dangerous condition exists when a business owner’s

employees or agents know of or create the dangerous condition.” Palavicini v.

Wal-Mart Stores E., LP, 787 F. App’x 1007, 1010 (11th Cir. 2019). In passing,

Ballesteros mentions Walmart had actual notice.         But he neither makes

argument nor cites evidence to support that theory. The Court will not do so




                                        4
on his behalf. Fed. R. Civ. P. 56(e). With no actual knowledge, the Court turns

to constructive notice.

      Under certain conditions, a plaintiff can support an inference for a

business’ constructive knowledge of a dangerous condition. Berbridge v. Sam’s

E., Inc., 728 F. App’x 929, 930 (11th Cir. 2018). Plaintiffs make that showing

in one of two ways:

            (a) The dangerous condition existed for such a length
            of time that, in the exercise of ordinary care, the
            business establishment should have known of the
            condition; or

            (b) The condition occurred with regularity and was
            therefore foreseeable.

Fla. Stat. § 768.0755(1)(a)-(b). The evidence offered in support may be direct

or circumstantial. Id.

      Importantly, “the mere presence of water on the floor is not enough to

establish constructive notice.” Delgado v. Laundromax, Inc., 65 So. 3d 1087,

1090 (Fla. Dist. Ct. App. 2011); see also Pussinen v. Target Corp., 731 F. App’x

936, 937 (11th Cir. 2018). So “the record must contain additional facts to create

a permissible inference regarding the amount of time the water had been on

the floor.” Palavicini, 787 F. App’x at 1013. Evidence for “signs of age” like

“dirt, scuffing, or tracks in a substance” can do the trick. Berbridge, 728 F.

App’x at 930 (citations omitted).




                                       5
      Here, there is enough evidence to support a reasonable inference that

Walmart had constructive notice of the water on the ground.

      Ballesteros slipped on something. After falling, he saw water on the

ground in a roughly fifteen-foot area around him. While clear, the liquid

appeared to be spread by feet. Many footprints were in an area Ballesteros

didn’t walk, so those marks were from employees or other customers. In

Florida, footprints are a sign of age that can support a reasonable inference

liquid was on the ground long enough to be tracked around. E.g., Norman, 301

So. 3d at 430-31; Williams v. Ryta Food Corp., 301 So. 3d 339 (Fla. Dist. Ct.

App. 2020). As Judge Byron explained, “the condition of a substance left on a

floor deteriorates over time . . . liquids become soiled, smeared, and show track

marks and footprints.” Garcia v. Wal-Mart Stores E., L.P., No. 6:14-cv-255-

Orl-40TBS, 2015 WL 898582, at *3 (M.D. Fla. Mar. 3, 2015). The fact water

was spread by foot over a large area is circumstantial evidence supporting an

inference the condition existed for long enough that Walmart (exercising care)

should have known about it. See Fla. Stat. § 768.0755(1)(a); Barillas v. Wal-

Mart Stores, Inc., No. 14-CIV-62821-BLOOM/VALLE, 2015 WL 11143345, at

*2 (S.D. Fla. Dec. 1, 2015) (collecting cases).

      Walmart contends two employees inspected the area in the minutes just

before the fall, establishing there was no water on the ground at that time. Not

so. While employees walked through the area, the video does not show them




                                         6
inspecting anything or even looking at the ground. They simply walked past.

And Walmart did not offer statements from those employees revealing whether

they saw anything. Cf. Hernandez v. Sam’s E., Inc., No. 20-CV-61648-RAR,

2021 WL 1647887, at *3, 5 & n.8 (S.D. Fla. Apr. 26, 2021) (holding no notice

where employee testified he inspected area and saw nothing); Walker v. Winn-

Dixie Stores, Inc., 160 So. 3d 909, 912-13 (Fla. Dist. Ct. App. 2014) (holding no

notice because employees inspected area three minutes before fall and it only

started raining one minute before incident). In the same way, the testimony

of an off-duty employee, who walked through the area, changes nothing. He

simply testified to not seeing the fall. Nowhere in his deposition did the

employee explain inspecting the ground. The video bears this out—showing

him walking head up past the area before the fall, then returning with a cart

without looking at the employee standing guard over the spot Ballesteros

slipped. Because Walmart trains employees to look for spills, it asks the Court

to assume inspections occurred and no water existed. Yet the Court cannot do

so on this record.

      What’s more, employees were mopping near the front door for over a half

hour before the fall. This was standard procedure when it’s raining—as it was

that day—because people tend to track water inside. Their efforts were not

limited to the entryway. Employees mopped the tile going towards the spot

Ballesteros fell.    Yet nobody mopped the area where he slipped (a short




                                       7
distance from the entryway) for over an hour before the incident. In the half

hour before the fall, over 100 people walked through the area with shoes,

umbrellas, wheelchairs, and carts: all things that could easily bring rainwater

inside. Still, the video does not show employees inspecting the area during

that time despite passing through and mopping nearby. See Borroto v. Wal-

Mart Stores E., LP, No. 2:19-cv-356-FtM-38NPM, 2020 WL 6591193, at *4-5

(M.D. Fla. Nov. 10, 2020) (noting failure to inspect can support constructive

notice when “coupled with other circumstantial evidence” (citation omitted)).

Right after the fall, an employee inspected the area, stood guard, and called a

coworker over from the entryway to mop the spot. Taken together, the above

supports an inference of constructive notice.

      Finally, one employee testified customers slip inside the store “quite

often” on rainy days. (Doc. 34-5 at 31-32). In ten years at Walmart, he

estimated encountering at least twenty slip and falls from rainwater brought

into the store. (Doc. 34-5 at 33-34). While the employee did not clarify the

exact area he referred to, the Court must view the facts in the light most

favorable to Ballesteros. There is at least a genuine disputed whether water

regularly came into Walmart when it rained. In fact, Walmart had a policy to

protect against that condition. (Doc. 34-7). And it would not be unreasonable

to infer water could be tracked a short distance beyond the entryway to the

place Ballesteros fell. The video showing several employees mopping outside




                                       8
the entry supports this. Because a reasonable jury could conclude the condition

occurred with regularity and was foreseeable, summary judgment is

misplaced. See Fla. Stat. § 768.0755(1)(b); Doudeau v. Target Corp., 572 F.

App’x 970, 972 & n.1 (11th Cir. 2014).

      Several cases are helpful. For instance, Garcia v. Target Corp. held

summary judgment improper given testimony of footprints through water on

the ground in an area “it appeared crowds of people had walked in after it was

raining.” No. 13-60308-CIV, 2014 WL 505151, at *3 (S.D. Fla. Feb. 7, 2014).

The situation here is indistinguishable. Likewise, an Eleventh Circuit case is

on point. Doudeau, 572 F. App’x 970. There, plaintiff slipped near a store

entrance (a known slip-and-fall area). While there were no marks in the

puddle, it rained that day, and an employee said the water must have been

tracked in from outside. Those facts created a genuine dispute on constructive

notice. The result is the same here.

      Ballesteros presented enough evidence to support a reasonable inference

that Walmart had constructive notice of the condition. To grant summary

judgment, the Court would need to disbelieve Ballesteros or at least view the

evidence most favorably to Walmart. Of course, either would be improper.

E.g., Hickman v. Spirit of Athens, Ala., Inc., 985 F.3d 1284, 1287 (11th Cir.

2021). Having concluded Walmart had constructive notice, the Court turns to

the second challenge.




                                         9
B. Causation

      It’s axiomatic “there must be a causal connection between the negligence

complained of and the injury suffered.” Fla. E. Coast Ry. v. Pickard, 573 So.

2d 850, 854 (Fla. Dist. Ct. App. 1990). “In the negligence context under Florida

law, lay testimony is legally insufficient to support a finding of causation where

the medical condition involved is not readily observable.” Jones v. Discount

Auto Parts, LLC, No. 6:16-cv-138-Orl-37KRS, 2017 WL 1396477, at *9 (M.D.

Fla. Apr. 19, 2017) (citation omitted).4 Because “back pain and soft tissue

injuries are not readily observable,” expert testimony is necessary to show

medical causation. Id. (citation omitted).

      Ballesteros offered an expert on medical causation—Dr. Robert Norton.

Norton treated Ballesteros for a herniated disk. And Norton opined the fall

caused the injury. Walmart only challenges Norton’s testimony based on its

Motion to exclude. So if the testimony is admissible, summary judgment on

medical causation fails.

      A plaintiff’s “treating physician may testify as a lay witness regarding

[her] observations and decisions during treatment.” E.g., Wilson v. Taser Int’l,

Inc., 303 F. App’x 708, 712 (11th Cir. 2008). But “once the treating physician




4See, e.g., Easterwood v. Carnival Corp., No. 19-cv-22932-BLOOM/Louis, 2020 WL 7042643,
at *17 (S.D. Fla. Dec. 1, 2020); Small v. Amgen, Inc., No. 2:12-476-PAM-MRM, 2017 WL
5444003, at *2 (M.D. Fla. Mar. 22, 2017).




                                          10
expresses an opinion unrelated to treatment which is ‘based on scientific,

technical, or other specialized knowledge,’ that witness is offering expert

testimony.” Id. (quoting United States v. Henderson, 409 F.3d 1293, 1300 (11th

Cir. 2005)). “Whether a treating physician is properly considered a lay witness

or an expert witness depends on the substance of the treating physician’s

anticipated testimony rather than any designation by the party offering the

witness.” Robles v. Costco Wholesale Corp., No. 8:18-cv-1453-EAK-JSS, 2019

WL 11505075, at *3 (M.D. Fla. July 26, 2019).

       The parties agree Norton will testify as an expert on causation,

prognosis, and future treatment.5 But they disagree whether he is a retained

or nonretained expert.        This is important because retained experts must

produce a full report. Fed. R. Civ. P. 26(a)(2)(B). Nonretained experts must

simply provide the subject matter, facts, and opinions of their testimony. Fed.

R. Civ. P. 26(a)(2)(C). A treating physician is a common type of nonretained

expert.    Fed. R. Civ. P. 26(a)(2)(C) advisory committee’ note to 2010

amendment (“A witness who is not required to provide a report under Rule

26(a)(2)(B) may both testify as a fact witness and also provide expert testimony

. . . . Frequent examples include physicians.”); Rangel v. Anderson, 202 F.




5The Court recognizes that some of Norton’s testimony might be permissible as a lay witness.
See Principi v. Survivair, Inc., 231 F.R.D. 685, 692 (M.D. Fla. 2005). Since neither party
addresses this though, the Court will not do so.




                                            11
Supp. 3d 1361, 1364 (S.D. Ga. 2016).       Ballesteros disclosed Norton as a

nonretained expert and provided a Rule 26(a)(2)(C) disclosure. (Doc. 32-1 at 5-

6) (disclosing the subject matter of expert testimony along with a summary of

expected facts and opinions). If Norton is a nonretained expert, therefore,

Ballesteros complied with Rule 26 and the Motion to strike fails. Walmart does

not challenge that conclusion much.

      Usually, “if a physician’s opinion regarding causation or any other

matter was formed and based on observations made during the course of

treatment, then no Rule 26(a)(2)(B) report is required.” Discount Auto, 2017

WL 1396477, at *9 (cleaned up). “Opinions regarding causation, the need for

continued treatment, and the reasonable cost thereof may be formed during

the course of treatment and do not automatically convert a treating doctor into

one retained or specially employed to provide expert testimony within the

meaning of Rule 26(a)(2)(B).” Guffey v. Dillards, Inc., No. 3:14-cv-1469-J-

32JBT, 2015 WL 12844949, at *3 (M.D. Fla. Dec. 29, 2015). In fact, “Treating

physicians commonly consider the cause of any medical condition presented in

a patient, the diagnosis, the prognosis, and the extent of disability, if any,

caused by the condition or injury.” Sweat v. United States, No. 8:14-cv-888-T-

17JSS, 2015 WL 8270434, at *2 (M.D. Fla. Dec. 8, 2015) (citation omitted).

“But, if a health care professional is asked to give any additional opinions,

beyond those procured directly from treatment, then for those additional




                                      12
opinions to be admissible, Plaintiff must first provide the full written

disclosures required by Rule 26(a)(2)(B).” Id. (citation omitted).

         Norton did not rely on matters outside his treatment of Ballesteros in

forming the challenged opinions. Indeed, Norton formed those opinions while

treating Ballesteros (well before this action) and documented them over

several reports. (Docs. 34-9 at 1-2; 43-1 at 3; 43-2 at 3). If Walmart had any

doubt, Norton dispelled it during his deposition and a later declaration. So no

expert report was required, and the Rule 26(a)(2)(C) disclosure was enough.

E.g., Discount Auto, 2017 WL 1396477, at *9; Levine v. Wyeth, Inc., No. 8:09-

cv-854-T-33AEP, 2010 WL 2612579, at *1-2 (M.D. Fla. June 25, 2010). As a

result, Walmart’s request to strike Norton’s testimony under Rule 37(c)(1) is

denied.

         But Walmart’s challenge doesn’t end there. A nonretained expert is an

expert nonetheless, so Daubert6 still applies. See Williams v. Mast Biosurgery

USA, Inc., 644 F.3d 1312, 1317-18 (11th Cir. 2011).7 The Court holds Norton

meets the standard for admissibility.

         A “witness who is qualified as an expert by knowledge, skill, experience,

training, or education may testify in the form of an opinion or otherwise” when,



6   Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).

7Again, neither side argues Norton should be treated as a lay witness. So the Court need
not decide to what extent Daubert does not apply. See Taser, 303 F. App’x at 712.




                                              13
            (a) the expert’s scientific, technical, or other
            specialized knowledge will help the trier of fact to
            understand the evidence or to determine a fact in
            issue;
            (b) the testimony is based on sufficient facts or data;
            (c) the testimony is the product of reliable principles
            and methods; and
            (d) the expert has reliably applied the principles and
            methods to the facts of the case.

Fed. R. Evid. 702. Judges act as “gatekeepers” for expert testimony—engaging

in a “rigorous” test to determine whether (1) the expert is qualified; (2) the

methodology is reliable; and (3) the methodology is correctly applied to assist

the factfinder. Rink v. Cheminova, Inc., 400 F.3d 1286, 1291-92 (11th Cir.

2005) (citation omitted).    These are commonly called the qualification,

reliability, and helpfulness prongs. And while there is sometimes overlap

between the three, each is separate with its own analysis. Moore v. Intuitive

Surgical, Inc., No. 19-10869, 2021 WL 1572580, at *8 (11th Cir. Apr. 22, 2021)

(selected for publication). “The party offering the expert has the burden of

satisfying each of these three elements by a preponderance of the evidence.”

Rink, 400 F.3d at 1292.

      First, Walmart doesn’t contest Norton’s qualifications. And Ballesteros

carried his burden to show Norton is qualified. See United States v. Frazier,

387 F.3d 1244, 1260-61 (11th Cir. 2004).

      Second, Walmart says Norton’s testimony is unreliable.          “An expert

opinion is reliable if it was arrived at through, among other things, a




                                      14
scientifically valid methodology.”        Moore, 2021 WL 1572580, at *10.              To

determine reliability, courts ask a few nonexhaustive questions: “(1) whether

the expert’s theory can be and has been tested; (2) whether the theory has been

subjected to peer review and publication; (3) the known or potential rate of

error of the particular scientific technique; and (4) whether the technique is

generally accepted in the scientific community.” Quiet Tech. DC-8, Inc. v.

Hurel-Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003).

      The parties mostly focus on Norton’s causation opinion. To support his

conclusion, Norton examined Ballesteros, considered his medical history,

reviewed x-rays and MRIs, and evaluated clinical symptoms. This type of

methodology has been found reliable in the past. Chau v. NCL (Bah.) Ltd., No.

16-21115-CIV-WILLIAMS/SIMONTON, 2017 WL 3623562, at *10-11 (S.D.

Fla. May 3, 2017) (“Examining patients, taking a medical history, reviewing x-

rays and concluding that Ms. Chau's injury was caused by her then-recent fall

is consistent with techniques that have been generally accepted in the proper

scientific community.”).8        To the extent that Walmart challenges the

methodology on a differential diagnosis basis, the Court is unconvinced.

Walmart offers no evidence of a different incident causing the injuries Norton




8See also Ward v. Carnival Corp., No. 17-24628-CV-SCOLA/TORRES, 2019 WL 1228063, at
*11-12 (S.D. Fla. Mar. 14, 2019); Buckler v. Star Fleet Trucking, Inc., No. 1:17-CV-00081-
ELR, 2020 WL 4722066, at *4 (N.D. Ga. Jan. 31, 2020).




                                           15
treated. Nor is there any reason to doubt Norton’s treatment was inadequate

to rule out other causes. See Discount Auto, 2017 WL 1396477, at *9 n.12.

      Walmart also contends Norton’s opinions are unreliable because they’re

based on a false story rather than sufficient facts and data. As Ballesteros

counters, however, each of Walmart’s arguments fail.           Medical records

disclosed Norton’s opinions, even if the causation opinions were left out of his

final evaluation report. What’s more, while the records do not reflect the full

results of Ballesteros’ physical examination, that does not somehow render the

physical examination unreliable. Norton conducted an exam. Those findings

were not recorded in a report because of a transcription error. But Walmart

doesn’t offer any challenge as to the reliability of the exam. Finally, Walmart

says the opinions are unreliable because they followed Ballesteros’ version of

events, which was inaccurate. Yet Norton addressed this discrepancy in his

deposition and declaration, stating the different fall did not change his

conclusion.

      At last, the parties do not make much argument on helpfulness. But it’s

clear Norton’s testimony is just that. Expert testimony can be helpful or fit “if

it concerns matters that are beyond the understanding of the average lay

person.” Frazier, 387 F.3d at 1262. “The touchstone of this inquiry is the

concept of relevance.” Prosper v. Martin, 989 F.3d 1242, 1249 (11th Cir. 2021).

“Expert testimony which does not relate to any issue in the case is not relevant




                                       16
and, ergo, non-helpful.” Daubert, 509 U.S. at 591 (citation omitted). Norton’s

opinions, especially on causation, are relevant to central issues in the case (i.e.,

whether the slip and fall caused Ballesteros’ injuries). And a doctor’s opinion

on whether the fall could cause a herniated disk is a matter well outside the

understanding of an average person.          Ballesteros’ prognosis and future

treatment opinions are too. So Norton’s opinions would help the jury.

      At bottom, Walmart disagrees with Norton’s conclusions. But probing

that disagreement is left for cross examination—not a Daubert motion. Moore,

2021 WL 1572580, at *8 (noting “courts must remain chary not to improperly

use the admissibility criteria to supplant a plaintiff’s right to a jury trial:

‘Vigorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means

of attacking shaky but admissible evidence.’” (quoting Daubert, 509 U.S. at

596)). Because Norton can testify on medical causation, Ballesteros presented

enough evidence to survive summary judgment on the issue.

C. Conclusion

      It is unclear whether Ballesteros intends to raise a negligent mode of

operation theory. If he tries to do so, it will fail. Sanchez v. ERMC of Am.,

LLC, No. 2:16-cv-851-FtM-99CM, 2017 WL 417129, at *3-4 (M.D. Fla. Jan. 31,

2017) (collecting cases). Relatedly, the Court rejects Walmart’s unsupported

argument that placing a single warning sign is dispositive on the question of




                                        17
its duty to warn. Randall v. Target Corp., No. 13-61196-CIV, 2014 WL 222340,

at *3 & n.2 (S.D. Fla. Jan. 21, 2014) (collecting cases).

      In short, the Court denies Walmart’s Motions for summary judgment

and to exclude Norton’s testimony. While there is another Daubert motion

pending, it’s resolution is unnecessary for summary judgment. So the Court

will rule on that motion closer to trial.

      Accordingly, it is now

      ORDERED:

      (1) Defendant’s Motion to Strike/Exclude Treating Physician, Robert

          Norton’s, Expert Testimony (Doc. 32) is DENIED.

      (2) Defendant’s Motion for Final Summary Judgment (Doc. 34) is

          DENIED.

      DONE and ORDERED in Fort Myers, Florida on May 3, 2021.




Copies: All Parties of Record




                                        18
